DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006311184 to Misawa in view of JP 2008092475 to Iinuma further in view of JP 2018042067 to Yoshioka.
       Regarding claim 1, Misawa discloses a management apparatus comprising circuitry configured to (paragraph 28, 30-31, 33; fax server 40 (management apparatus) includes memory 42, 43): 
       store, in a memory, facsimile data received by an electronic device in association with information on a group (paragraph 34, 65-68, 73; fax machine 21 (electronic device) receives fax data and sends this received fax data to the fax server 40 for storing in memory 42b in association with job ID group); and 
        transmit a list of the received facsimile data based on a request of the received facsimile data (paragraph 46-48, 92-95; when PC provides request via registration list display means 132, the fax server transmits list of received fax data for searching/browsing), the list in which the received facsimile data is classified according to at least the information on the group to which the destination belongs (paragraph 46-48, 92-95, 99; folder associated with ALPS group having received facsimile data stored in folder belongs with this ALPS group; received fax data are classified into ALPS group AP insurance group in Fig. 16 as a group to which destination of the received fax belong; list provided is associated with the group user selects to browse).
Further Misawa discloses information on a group to which a destination of the received facsimile data belongs (paragraph 47-48, 92, 99; folder associated with ALPS group having received facsimile data stored in folder belongs with this ALPS group). 


However Misawa does not disclose to transmit a list of the facsimile data based on a browse request.
        Iinuma discloses to transmit a list of the facsimile data based on a browse request (paragraph 27-28; user launch browser and by selecting fax data list display option this outputs browse request to server and list of fax data associated with user is transmitted to PC and displayed on the PC).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Misawa as taught by Iinuma to provide browsing request for web pages.
        The motivation to combine the references is to provide a browser based display of fax data files by simple user operation of launching the browser and selection of fax display command by user (paragraph 27).


However Misawa does not disclose to store, in a memory, facsimile data received by an electronic device in association with information on a group to which a destination of the received facsimile data belongs.
        Yoshioka discloses to store, in a memory, facsimile data received by an electronic device in association with information on a group to which a destination of the received facsimile data belongs (paragraph 14, 128-129; PC 30 receives fax data 6 received by contractor 5 (electronic device) and stores fax data with company name (group) information associated/belonging to contractor(destination) for the fax order 6 in memory 41 when contractor works with specific company).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Misawa as taught by Yoshioka to provide fax data association in memory with group information.
        The motivation to combine the references is to provide accurate registration of group information such as company name for fax data received by OCR process of the fax data image to obtain company name information which is used for storage with the fax data (paragraph 78, 128-129, 154-158).



    Regarding claim 8, Misawa discloses a management system comprising:  
     a plurality of electronic devices configured to transmit and receive facsimile data (paragraph 28-30; plurality of fax devices 21; paragraph 34, 65-68, 73; fax machine 21 (electronic device) receives fax data and sends this received fax data to the fax server 40 for storing in memory 42b in association with job ID group); and 
     a management apparatus connected via a network to the plurality of electronic devices, to perform data communication (paragraph 28-30; plurality of fax devices 21 connected via network 60 to fax server 40 (management) for receiving fax data), 
     each of the plurality of electronic devices including first circuitry configured to (paragraph 36; controller 124):  
         transmit and receive the facsimile data (paragraph 28-30; plurality of fax devices 21; paragraph 34, 65-68, 73; fax machine 21 (electronic device) receives fax data and sends this received fax data to the fax server 40); and 
         transfer the received facsimile data to the management apparatus (paragraph 28-30; paragraph 34, 65-68, 73; fax machine 21 (electronic device) receives fax data and sends this received fax data to the fax server 40), 
     the management apparatus including second circuitry configured to (paragraph 41; means 143 controls server): 
          store, in a memory, the facsimile data received by each of the plurality of electronic devices in association with information on a group (paragraph 28-30; plurality of fax devices 21; paragraph 34, 65-68, 73; fax machines 21 (electronic device) receives fax data and sends this received fax data to the fax server 40 for storing in memory 42b in association with job ID group); and 
           transmit a list of the received facsimile data based on a request of the received facsimile data (paragraph 46-48, 92-95; when PC provides request via registration list display means 132, the fax server transmits list of received fax data for searching/browsing), the list in which the received facsimile data is classified according to at least the information on the group to which the destination belongs (paragraph 46-48, 92-95, 99; folder associated with ALPS group having received facsimile data stored in folder belongs with this ALPS group; received fax data are classified into ALPS group AP insurance group in Fig. 16 as a group to which destination of the received fax belong; list provided is associated with the group user selects to browse).

However Misawa does not disclose to transmit a list of the facsimile data based on a browse request.
        Iinuma discloses to transmit a list of the facsimile data based on a browse request (paragraph 27-28; user launch browser and by selecting fax data list display option this outputs browse request to server and list of fax data associated with user is transmitted to PC and displayed on the PC).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Misawa as taught by Iinuma to provide browsing request for web pages.
        The motivation to combine the references is to provide a browser based display of fax data files by simple user operation of launching the browser and selection of fax display command by user (paragraph 27).

However Misawa does not disclose to store, in a memory, facsimile data received by an electronic device in association with information on a group to which a destination of the received facsimile data belongs.
        Yoshioka discloses to store, in a memory, facsimile data received by an electronic device in association with information on a group to which a destination of the received facsimile data belongs (paragraph 14, 128-129; PC 30 receives fax data 6 received by contractor 5 (electronic device) and stores fax data with company name (group) information associated/belonging to contractor(destination) for the fax order 6 in memory 41 when contractor works with specific company).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Misawa as taught by Yoshioka to provide fax data association in memory with group information.
        The motivation to combine the references is to provide accurate registration of group information such as company name for fax data received by OCR process of the fax data image to obtain company name information which is used for storage with the fax data (paragraph 78, 128-129, 154-158).



       Regarding claim 9, Misawa discloses a plurality of electronic devices (paragraph 28-30; plurality of fax devices 21). Further Iinuma discloses the management system according to claim 8, wherein the first circuitry of each of the plurality of electronic devices:
transmits the browse request to the management apparatus; and
displays, on a display, the list of the received facsimile data transmitted from the management apparatus (paragraph 27-28; user launch browser and by selecting fax data list display option this outputs browse request to server and list of fax data associated with user is transmitted to PC (electronic devices) and displayed on the PC).





       Regarding claim 12, see rejection of claim 1. Further Misawa discloses a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform a method, the method comprising (paragraph 24-26, 33; program for FAX server stored is executed by processor). 


Claim 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006311184 to Misawa in view of JP 2008092475 to Iinuma further in view of JP 2018042067 to Yoshioka further in view of US Patent Application Publication Pub. No. US 20180082067 to Yamaguchi.

       Regarding claim 4, Misawa discloses the management apparatus according to claim 1, transmit a list of the received facsimile data based on a request of the received facsimile data (paragraph 46-48, 92-95; when PC provides request via registration list display means 132, the fax server transmits list of received fax data for searching/browsing). However Misawa does not disclose wherein, in a case where the browse request includes user information, the circuitry transmits a list of the received data associated with information on a group corresponding to the user information, the list in which the received facsimile data is classified based on at least the user information. 
        Yamaguchi discloses wherein, in a case where the browse request includes user information, the circuitry transmits a list of the received data associated with information on a group corresponding to the user information, the list in which the received data is classified based on at least the user information (paragraph 43, 76-80; logging user provides request for browsing including user login information; group associated with login user information determined based on logging in of user; server stores received data D1; the documents D1 list associated with user’s group is transmitted to information processing device 4; list of document D1 classified into group associated with user).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Misawa in view of Iinuma further in view of Yoshioka as taught by Yamaguchi to provide fax data list based on user association with group.
        The motivation to combine the references is to provide browsing of document data shared by users of a group such that any user in the group can work on the document being shared (paragraph 12, 17, 75-76).


       Regarding claim 11, Misawa discloses receives, a list of the received facsimile data based on a request of the received facsimile data (paragraph 46-48, 92-95; when PC provides request via registration list display means 132, the fax server transmits list of received fax data for searching/browsing to the PC). Further Yamaguchi discloses the management system according to claim 8,
wherein the browse request includes user information, and wherein the first circuitry:
receives, a list of the received facsimile data associated with information on a group corresponding to the user information included in the browse request, the list of the received facsimile data being classified based on at least the user information; and
 displays the received list on the display (paragraph 43, 76-80; logging user provides request for browsing including user login information; group associated with login user information determined based on logging in of user; server stores received data D1; the documents D1 list associated with user’s group is received by information processing device 4 (electronic device); list of document D1 classified into group associated with user; paragraph 91-92, 108; browser display for displaying received list).















Claim 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006311184 to Misawa in view of 2008092475 to Iinuma further in view of JP 2018042067 to Yoshioka further in view of JP 2002171378 to Itagi.
       Regarding claim 5, Misawa in view of Iinuma further in view of Yoshioka does not disclose the management apparatus according to claim 1, wherein, based on a user operation, the circuitry registers, the electronic device in association with information on the group to which the electronic device belongs.  
        Itagi discloses wherein, based on a user operation, the circuitry registers, the electronic device in association with information on the group to which the electronic device belongs (paragraph 51-54; based on user operation of selecting printers for registration and inputting group name, the server registers the printer group with group name information that printer belongs).  
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Misawa in view of Iinuma further in view of Yoshioka as taught by Itagi to provide printer device registration with a group.
        The motivation to combine the references is to provide registration of printer devices that satisfies user search conditions for specific printer devices such that printers having similar attributes can be registered in a group (paragraph 6, 50-54).





       Regarding claim 7, Misawa discloses the management apparatus according to claim 1, wherein the electronic device is one of a plurality of electronic devices connected via a network to the management apparatus (paragraph 28-30; plurality of fax devices 21 connected via network 60 to fax server 40 (management)).
Further Itagi discloses wherein the circuitry groups two or more of the plurality of electronic devices based on at least one of: information on a site where the electronic device is installed;  information on a location of the electronic device; and information on an organization, a department, or a task that uses the electronic device (paragraph 10, 41-42; printers grouped based on attribute including installation location of printer).





Allowable Subject Matter
Claims 2-3, 6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2015211427 to Soga discloses answer sheet for fax communication (see Abstract).
JP 2015204524 to Matsumoto discloses job processing (see Abstract).
JP 2008033409 to Yoshida discloses device management (see Abstract).
JP 2015210768 to Ikeno discloses file management (see Abstract).
"Web-based fax server for home or small business use," to Huang et al discloses fax server system (see Abstract).







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


04/09/2022